Exhibit 2 – SEC Reference 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report of Formigli Inc. a Florida corporation (the “Company”), on Form 10-K for the fiscal year ending December 31, 2014, as filed with the Securities and Exchange Commission (the “Report”), I, Amy Chaffe, Principal Executive Officer and Principal Accounting Officer of the Company, certify, pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, 18 U.S.C. Section 1350), that to my knowledge: (1) The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934 (15 U.S.C. 78m or 78o(d)); and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and result of operations of the Company. /s/Amy Chaffe Amy Chaffe Principal Executive Officer Principal Financial Officer Formigli Inc. Date: March 31, 2015
